EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Mayo (Reg No. 53,288) on 02/22/2022.

Pursuant to MPEP 606.01, the title has been changed to read:
--METHOD FOR DEPLOYING A TASK IN A SUPERCOMPUTER BY SEARCHING SWITCHES FOR INTERCONNECTING NODES –.

This listings of claims will replace all prior versions and listings of claims in the application:

Claim 1. (currently amended) A method for deploying a task in a computer cluster forming a supercomputer, the supercomputer comprising
computers, wherein each computer comprises at least one network interface forming a node; and
a network for interconnecting the nodes from said computers, comprising
switches, each switch of said switches comprising network interfaces, wherein the switches are arranged in a Parallel Generalized Fat Tree (PGFT) topology having at least four levels between which the switches are distributed, and
links, each link of said links connecting either 
said node and said network interfaces of one switch or said switches, or
two network interfaces of two switches respectively;
the method comprising:
deploying the task in the supercomputer, the deploying comprising:
allocating nodes to the task;

scanning the switches, in ascending order of level, to find all possible subnetworks, having the same minimum level, interconnecting the nodes that are allocated to said task;
selecting from among the possible subnetworks, a first subnetwork using the most switches already used;
allocating the first subnetwork and the links belonging to said first subnetwork, to the task, each link of the first subnetwork being dedicated to the task; and
implementing inter-node communication routes in the first subnetwork that is allocated;
the method further comprising:
executing the task; and

releasing the links belonging to the first subnetwork allocated to the task that ended;
detecting, among the links that are released, at least one link that is not allocated to any task; and
setting each link of said at least one link that is detected in an idle state, wherein the each link that is in the idle state requires less energy consumption than a link associated with at least one task.

Claim 2. (previously presented) The method according to claim 1, further comprising, for setting said each link in the idle state, switching off the two network interfaces that the link connects such that no current or light flows through the each link.

Claim 3. (previously presented) The method according to claim 1, further comprising, in order to set said each link in the idle state, reducing an operating frequency of at least one of the two network interfaces that said each link connects.

Claim 4. (previously presented) The method according to claim 1, wherein the first subnetwork uses only links which are not allocated to any other already deployed task or which are allocated to fewer than N other tasks already deployed, N being a predefined number equal to one or more.



Claim 6. (Canceled) 

Claim 7. (Canceled)

Claim 8. (currently amended) A non-transitory computer readable medium comprising a program including instructions for executing steps of a method for deploying a task in a computer cluster forming a supercomputer, when said program is executed on one or more computers, 
wherein said supercomputer comprises
said one or more computers, each computer of said one or more computers comprising at least one network interface forming a node;
a network for interconnecting the nodes from said one or more computers, comprising 
switches, each switch of said switches comprising network interfaces, wherein the switches are arranged in a Parallel Generalized Fat Tree (PGFT) topology having at least four levels between which the switches are distributed, and 
links, each link of said links connecting either
said node and said network interfaces of one switch or said switches, or

the method comprising:
deploying the task in the supercomputer, the deploying comprising:
allocating nodes to the task;

scanning the switches, in ascending order of level, to find all possible subnetworks, having the same minimum level, interconnecting the nodes that are allocated to said task;
selecting from among the possible subnetworks, a first subnetwork using the most switches already used;
allocating the first subnetwork and the links belonging to said first subnetwork, to the task, each link of the first subnetwork being dedicated to the task; and
implementing inter-node communication routes in the first subnetwork that is allocated;
the method further comprising:
executing the task; and
at an end of the executing of the task:
releasing the links belonging to the first subnetwork allocated to the task that ended;
detecting, among the links that are released, at least one link that is not allocated to any task; and


Claim 9. (currently amended) A computer cluster forming a supercomputer comprising:
computers, each computer of said computers comprising at least one network interface forming a node;
a network for interconnecting all of said node from each of said computers, said network comprising:
switches, each switch of said switches comprising a network interface, wherein the switches are arranged in a Parallel Generalized Fat Tree (PGFT) topology having at least four levels between which the switches are distributed, and
links, each link of said links connecting either 
said node and said network interfaces of one switch of said switches, or
two network interfaces of two respective switches of said switches;
the supercomputer further comprising one or more of software and hardware components for deploying a task, configured to implement steps of:
deploying the task in the supercomputer, the deploying comprising:
allocating nodes to the task;

scanning the switches, in ascending order of level, to find all possible subnetworks, having the same minimum level, interconnecting the nodes that are allocated to said task;
selecting from among the possible subnetworks, a first subnetwork using the most switches already used;
allocating the first subnetwork and the links belonging to said first subnetwork, to the task, each link of the first subnetwork being dedicated to the task; and
implementing inter-node communication routes in the first subnetwork that is allocated;
executing the task; and
at an end of said executing of the task:
releasing the links belonging to the first subnetwork allocated to the task that ended;
detecting, among the links that are released, at least one link that is not allocated to any task, and
setting each link of said at least one link that is detected in an idle state, wherein the each link that is in the idle state requires less energy consumption than a link associated with at least one task.

-- END OF AMENDMENT--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195